Dewey, J.
Indictment for keeping a billiard table for the purpose of gain. Trial by the Court with the consent of the parties upon the plea of not guilty. Judgment of conviction.
It was proved on the trial, that the defendant below was the keeper of a billiard table at the time and place laid in the indictment; that he did not play upon it himself for money, nor suffer others to do so, but allowed any persons to use it for amusement, for which he^ received a stipulated compensation per game.
It is contended, that upon this evidence the defendant should have been acquitted.
The prosecution is founded upon the 64th section of the statute relative to crime and punishment, which provides, that every keeper of certain establishments (among which is a billiard table) “for the purpose of winning or gaining money, or any other article or property of value, either directly or indirectly, shall upon conviction thereof be fined,” &c. R. S. 1838, p. 218. The offence created by this enactment consists in keeping the prohibited establishment for the purpose of direct-or indirect gain. The evil designed to be remedied or prevented, is the corruption of public morals inseparable from a general habit of gaming, or consequent upon spending too much time and money upon mere amusement. A billiard • table open to all comers — admitting the *561possibility of excluding gaming from it — is a strong temptation to the perversion of valuable time by the young unreflecting portion of the community, and if paid for by the game at a price less than that denoted by the evidence in this cause, may be the means of squandering no inconsiderable amount of money. The most mitigated effects of such an establishment cannot but be deleterious to the morals of the neighbourhood in which it is situated. We think the evidence brings the case within the letter and spirit of the statute, and that the defendant was rightfully convicted.
J. Pettit, for the plaintiff.
W. J. Peaslee, for the state.
Per Curiam.
The judgment is affirmed with costs.